Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed March 31, 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-16 has been withdrawn. 


Allowable Subject Matter
Claims 1-16 are allowed, and are renumbered claims 1, 2, 6-12, 3-5, 13, 16, 14 and 15, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 14, the most relevant prior art of record, the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and in further view of Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), fails to specifically show, disclose, or suggest where an MRI acquisition sequence of said at least one first three-dimensional MRI image is defined to enable synchronisation of the direct acquisition of said at least one first three-dimensional MRI image with respiratory movements of the patient such that, during said direct acquisition and during said respiratory movements, an MRI image acquisition is launched each time the lung of the patient returns to a same position; wherein the MRI acquisition sequence is defined for ultra-short echo times and includes acquisition of a plurality of MRI images that are obtained by an isotropic 3D acquisition of image data in the Fourier 3D space from a center of the Fourier 3D space so as to obtain a repetition of the center of the Fourier 3D space during image acquisition.
Kiraly et al. show and disclose a method for geometrical characterisation from at least one first three-dimensional image of the airways by MRI for the geometrical characterisation of at least one bronchus of a bronchial tree (A method for visualizing airways in chest images, includes: computing a distance map of a segmented bronchial tree; extracting data from the segmented bronchial tree using the distance map; visualizing a three-dimensional (3D) image of the segmented bronchial tree; The acquisition device 105 may be a high-resolution computed tomography (HRCT) imaging device or any other three-dimensional (3D) high-resolution imaging device such as a magnetic resonance (MR) scanner [abstract, col. 1 lines 50-55, col. 3 lines 38-41]), the method comprising: acquiring at least one first MRI image of a lung (method for visualizing multiple quantitative measurements can also be applied to other structures of the body such as the lungs [abstract, col. 3 lines 38-40, col. 6 lines 27-31]); segmenting a portion of the filtered image to generate a three-dimensional segmented image including the contours of the bronchial tree and its inner volumetric portion (After the 3D image data of the bronchial tree is acquired, the bronchial tree is segmented; The data extracted from the segmented bronchial tree is an inner airway diameter or airway wall thickness of each airway in the bronchial tree [fig. 2, col. 1 lines 50-56, col. 4 lines 15-50]); estimating for each cross-section image: an area included inside the bronchial wall of the cross-section image and/or; a bronchial wall thickness of the cross-section image (when a user selects a suspicious point, the system automatically reports in real-time the cross-sectional airway diameter and wall thickness in a pop-up window [col. 2 lines 29-40, col. 6 lines 14-17]).
Charles et al. show and disclose acquiring by MRI at least one first three-dimensional MRI image of a lung of a patient (generating MRI images the lungs and/or airways; generating step generates a 3-D cine of lung function/ventilation; cine images may be gated to the respiratory cycle and obtained over a plurality of breathing cycles using signal averaging; scanner 20 can be configured to employ suitable MRI pulse sequences, including, for example, a gradient echo sequence in both or either 2D and 3D modes [abstract, paragraph 170, 173]), where said at least one first three-dimensional MRI image is defined to enable synchronisation of the direct acquisition with respiratory movements of the patient such that, during said direct acquisition and during said respiratory movements, an MRI acquisition sequence is launched each time the lung of the patient returns to a same position (a 3-D map with ventilation information during inhale and/or exhale;  some form of pressure or motion transducer that allows the respiratory cycle to be monitored by the MRI system so that image acquisition can be synchronized with the respiration of the subject; In all cases such signals would interface to the MRI system for synchronization of the MRI acquisition to the respiratory cycle of the subject [abstract, paragraphs 117, 220]).
Chang et al. show and disclose filtering the first three-dimensional MRI image to increase the signal-to-noise ratio (obtaining a plurality of dynamic images of respiratory tract via a processor from a MRI apparatus during the snoring events and increasing a signal-to-noise ratio of the dynamic image by using an adaptive partial averaging filter with the processor, then saving the plurality of dynamic images in the storage unit; [paragraph 27]).
Kiraly et al. (‘450) show and disclose estimating at least one cross-section of a bronchus, where each cross-section is locally orthogonal to the said bronchus; generating at least one cross-section image, where each cross-section image includes a section of a bronchus (visualizing a 3D segmented bronchial tree; receiving a user input, wherein the user input corresponds to a click-point that identifies an airway and the click-point is outside of the 3D segmented bronchial tree; computing a 2D cross-section of the airway perpendicular to the airway's long axis; and displaying an image of the 2D cross-section of the airway perpendicular to the airway's long axis [paragraphs 25, 39, 40]).
Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), however, lack the claimed features of where an MRI acquisition sequence of said at least one first three-dimensional MRI image is defined to enable synchronisation of the direct acquisition of said at least one first three-dimensional MRI image with respiratory movements of the patient such that, during said direct acquisition and during said respiratory movements, an MRI image acquisition is launched each time the lung of the patient returns to a same position; wherein the MRI acquisition sequence is defined for ultra-short echo times and includes acquisition of a plurality of MRI images that are obtained by an isotropic 3D acquisition of image data in the Fourier 3D space from a center of the Fourier 3D space so as to obtain a repetition of the center of the Fourier 3D space during image acquisition, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 14, are novel and unobvious over the combination of Kiraly et al., Charles et al., Chang et al. and Kiraly et al. (‘450).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641